206 F. Supp. 2d 37 (2002)
Dorothy LaFORTUNE, Plaintiff
v.
CITY OF BIDDEFORD, et al., Defendants
No. CIV. 01-250-P-H.
United States District Court, D. Maine.
June 10, 2002.
David A. Lourie, Esq., Law Office of David Lourie, Cape Elizabeth, ME, for Dorothy Lafortune, plaintiff.
Harry B. Center, II, Esq., Smith, Elliott, Smith & Garmey, P.A., Saco, ME, for Biddeford, City of, Biddeford, Mayor of, defendants.

ORDER
HORNBY, Chief Judge.
On May 29, 2002, I issued an Order To Show Cause why I should not dismiss this lawsuit as moot, or at least temporarily stay further proceedings in the lawsuit. Both parties responded in writing and then argued their positions before me at a hearing on June 7, 2002. The reason for my concern in proceeding any further at this point is that Biddeford's public access channel has been suspended. See Rhames v. City of Biddeford, 204 F. Supp. 2d 46, 47 (D.Me.2002). I am concerned, therefore, that any order I might enter in this case concerning Ms. LaFortune's access to that channel would be pointless. Federal judges are not supposed to issue decisions about matters that are not live cases or controversies. Arizonans for Official English *38 v. Arizona, 520 U.S. 43, 64, 67, 117 S. Ct. 1055, 137 L. Ed. 2d 170 (1997). Ms. LaFortune argues that her case is not moot because one of the council votes she is challenging, Order No.2001.94, has not been rescinded and "directs the Public Access Director to ban [her] access to the Public Access Channels or studio and that there be no rebroadcast of Maine Forum videos for a minimum period of one year." Biddeford responds that there is no public access channel at the moment for her to be banned from, and that we cannot know whether the City Council ultimately will vote to terminate the channel permanently or, if it votes to reinstate such a channel, what the rules will be, and that therefore any ruling on this "controversy" may turn out to be a ruling on something that never exists.
I am satisfied that at this date I do not know what Biddeford will do. Some things it might do would moot the controversy. Other things might not. I decide the only appropriate measure at this stage is to STAY the lawsuit. Counsel shall report to the Court every sixty (60) days on the status of what Biddeford has done concerning the public access channel. If at some point I am not satisfied that Biddeford is pursuing expeditiously a determination of what its public access channel policy is, I will lift the stay and decide how to resolve the case substantively.
SO ORDERED.